Order filed March 29, 2022.




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-22-00217-CV
                                     ____________

         IN THE INTEREST OF R.R.A., H.G.A., H.B.A., CHILDREN


                     On Appeal from the 308th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2019-63090

                                     ORDER

      This is an accelerated appeal from a judgment in a parental termination
appeal. Appellant has filed a motion for extension of time to file a notice of
appeal. The motion does not comply with the Texas Rules of Appellate Procedure,
as it includes the full names of the minors at issue in this appeal. See Tex. R. App.
P. 9.8(b)(1)(A).

      Accordingly, we order appellant’s motion STRICKEN. If appellant refiles a
motion to extend time to file a notice of appeal, appellant must not include his own full
name nor that of the mother of the minors at issue in this appeal, including in any
certificate of service accompanying the motion. See Tex. R. App. P. 9.8(b)(1)(B).

                                               PER CURIAM


Panel Consists of Justices Wise, Poissant, and Wilson.